UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):February 15, 2011 EASTGROUP PROPERTIES, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 1-07094 13-2711135 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 190 East Capitol Street, Suite 400, Jackson, MS 39201 (Address of Principal Executive Offices, including zip code) (601) 354-3555 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1of3 Pages ITEM 2.02.Results of Operations and Financial Condition On February 15, 2011, we issued a press release, which sets forth our results of operations for the quarter ended December 31, 2010.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference.Such information shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and is not incorporated by reference into any filing of the company, whether made before or after the date hereof, regardless of any general incorporation language in such filing. ITEM 9.01.Financial Statements and Exhibits (d)Exhibits. A list of exhibits is set forth in the Exhibit Index which immediately precedes such Exhibits and is incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:February 15, 2011 EASTGROUP PROPERTIES, INC. By: /s/ N. KEITH MCKEY N. Keith McKey Executive Vice President, Chief Financial Officer and Secretary Page2of3 Pages Exhibit Index Exhibit No. Description Press Release dated February 15, 2011. Page3of3 Pages
